REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/27/2021.
Claim(s) 2-3, 5-6 and 9-10 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1, 4, 7 and 8 is/are currently pending.

AFCP 2.0
The examiner performed an updated search and/or completed additional consideration of the after final amendment within the time authorized for the pilot program. The result(s) of the updated search and/or completed additional consideration are: All of the rejections in the most recent final Office action are overcome and a Notice of Allowance is issued herewith.


Response to Arguments
Applicant’s arguments, see pages 6-16, filed 12/27/2021, with respect to the rejection of claims 1, 4, 7 and 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1, 4, 7 and 8 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Ericsson, “Transport of System information over lub”, September 20-24, 1999, 3GPP, TSGW3#7(99)B63 (cited in Notice of Allowance and Fees Due dated 2/23/2021), teaches a Cell System Frame Number (SFN) which is determined based on a SIB repetition period (SIB_REP) (see p. 1, last para and p. 2, first para.).
A close reference, Choi et al. WO 2015046853 B63 (cited in Notice of Allowance and Fees Due dated 2/23/2021), teaches a determining a SFN based on a SIB transmitted in a time period (see p.21, para. 4).
A close reference, Vos US 20140334372 B63 (cited in Notice of Allowance and Fees Due dated 2/23/2021), teaches essential SIBs are assigned a SI Window Length of one and other non-essential SIBs have a SI Window Length assigned based on SI-Windowlength parameter as set in SIB1 where SI-WindowLength indicates a range of subframes in which SIBs may be broadcast  (see para. 0048 and 0067).
A close reference, Ng et al. US 20150181575 B63 (cited in Notice of Allowance and Fees Due dated 2/23/2021), teaches an SI-window starts at a subframe based on an rfOffset and also a time period of si-Periodicity (see para. 0147-0156)
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1, the cited prior art either alone or in combination fails to teach the combined features of:

the communication circuit broadcasts scheduling information for other System Information Blocks (SIBs) in System Information Block 1 (SIB1) and broadcasts the other SIBs in accordance with the scheduling information, 
the scheduling information for the other SIBs comprises: a field that indicates a window length, a repetition cycle that indicates a number of repeating subframes, and a transmission start timing for transmission of each of the other SIBs, and 
the scheduling information identifies subframes for repeatedly transmitting the other SIBs using a condition identified based on the repetition cycle.

As per claim(s) 4 and 7, the cited prior art either alone or in combination fails to teach the combined features of:


the scheduling information for the other SIBs comprises: a field that indicates a window length, a repetition cycle that indicates a number of repeating subframes, and a transmission start timing for transmission of each of the other SIBs, and
the scheduling information identifies subframes for repeatedly transmitting the other SIBs using a condition identified based on the repetition cycle.

As per claim(s) 8, the cited prior art either alone or in combination fails to teach the combined features of:

wherein the SIB1 includes scheduling information for the other SIBs, and 
wherein the base station broadcasts at a predetermined repetition cycle, the broadcast information including a Master Information Block (MIB); and receiving, by user equipment, the SIB1 and the other SIBs, wherein: 
the user equipment is a low cost user equipment and receives system information, 

the scheduling information for the other SIBs comprises: a field that indicates a window length, a repetition cycle that indicates a number of repeating subframes, and a transmission start timing for transmission of each of the other SIBs, and
the scheduling information identifies subframes for repeatedly transmitting the other SIBs using a condition identified based on the repetition cycle.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464